COURT OF CHANCERY
                                           OF THE
                                     STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                           LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                        500 N. KING STREET, SUITE 11400
                                                                         WILMINGTON, DELAWARE 19801-3734


                                          September 26, 2022

     Peter J. Walsh, Jr., Esquire                           Edward B. Micheletti, Esquire
     Kevin R. Shannon, Esquire                              Lauren N. Rosenello, Esquire
     Christopher N. Kelly, Esquire                          Skadden, Arps, Slate, Meagher & Flom LLP
     Mathew A. Golden, Esquire                              920 N. King Street, 7th Floor
     Callan R. Jackson, Esquire                             P.O. Box 636
     Potter Anderson & Corroon LLP                          Wilmington, DE 19899-0636
     1313 N. Market Street
     Hercules Plaza, 6th Floor
     Wilmington, DE 19801

     Brad D. Sorrels, Esquire
     Wilson Sonsini Goodrich & Rosati, P.C.
     222 Delaware Avenue, Suite 800
     Wilmington, DE 19801

                     Re:    Twitter, Inc. v. Elon R. Musk et al.,
                            C.A. No. 2022-0613-KSJM

      Dear Counsel:

               This letter addresses the motion filed by Defendants Elon R. Musk, X Holdings I,

      Inc., and X Holdings II, Inc. (collectively, “Defendants”) on September 16, 2022, which

      seeks to compel Plaintiff Twitter, Inc. (“Plaintiff”) to produce additional discovery. This

      decision refers to the motion as Defendants’ “Seventh Discovery Motion.” 1 Defendants’

      Seventh Discovery Motion seeks three categories of discovery: a deposition of Plaintiff’s

      former General Manager of Revenue Product; unredacted versions of Slack threads

      produced by Plaintiff; and additional account data.


      1
          See C.A. No. 2022-0613-KSJM, Docket (“Dkt.”) 524 (“Defs.’ Seventh Disc. Mot.”).
C.A. No. 2022-0613-KSJM
September 26, 2022
Page 2 of 4

          Plaintiff responded to Defendants’ Seventh Discovery Motion on September 23,

2022, 2 representing that Defendants’ first two requests are now moot. I agree. The former

employee agreed to sit for a deposition and Plaintiff’s counsel re-reviewed its Slack threads

and adjusted certain of its redactions. 3 That leaves one unresolved request—Defendants’

motion for additional account data.

          I assume that readers are familiar with the background of this dispute and will skip

to the facts relevant to this decision. On August 25, 2022, I ordered Plaintiff to produce a

“historical snapshot” of approximately 9,000 accounts reviewed in connection with

Plaintiff’s Q4 202 mDAU audit. 4 Plaintiff represented, and it was understood, that this

would require a massive undertaking. 5 And it did. Plaintiff represents that more than fifty

people, including data scientists, engineers, and members of the legal policy team, globally

gathered hundreds of gigabytes worth of data from multiple sources. 6 Many had to be

specifically trained to help with the project; their usual work was halted completely. 7 On

September 9 and 13, Plaintiff produced the account data generated by these efforts. 8




2
    Dkt. 594 (“Opposition”).
3
    Id. at 3–5.
4
    See Dkt. 247 (Letter Decision Resolving Defendants’ Second Discovery Motion).
5
    Id. at 3.
6
    Opposition at 6.
7
    Id.
8
    Id.
C.A. No. 2022-0613-KSJM
September 26, 2022
Page 3 of 4

         The production did not include two categories of account information that

Defendants view as important: (i) time stamps associated with the unique combinations of

User IDs and IP addresses that access the platform; and (ii) data regarding certain historical

account actions by Plaintiff, including suspensions and “read only phone ownership”

(“ROPO”) status. 9

         Plaintiff argues that this additional data is not relevant to any aspect of the case, but

Plaintiff endeavored to produce the time-stamp information in any event. On September

20, Plaintiff produced an additional 900 gigabytes of data, including fifteen million

additional data points that reflect unique combinations of User IDs and IP addresses that

accessed the platform for the accounts in the Q4 2021 mDAU audit sample. 10 Defendants

have confirmed that this production mooted their request for time stamps. 11

         Defendants continue to press for the historical account data.              Specifically,

Defendants seek all information that the reviewers who conducted the mDAU audit had

access to through an application called “Guano Notes,” including but not limited to

information regarding accounts that were suspended or placed in ROPO status. Plaintiff

maintains that Defendants are not entitled to this data under my August 25 Order and that

it is not relevant in any event, because the agents who performed the quarterly mDAU audit




9
    Defs.’ Seventh Disc. Mot. at 11–12.
10
     Opposition at 7.
11
     Opposition, Ex. 1 at 1.
C.A. No. 2022-0613-KSJM
September 26, 2022
Page 4 of 4

were not instructed to consider it. 12 Still, Plaintiff has attempted to moot this issue, offering

to produce additional data other than Guano Notes reflecting the suspension and ROPO

status of each of the 9,000 accounts. 13

         I confess that I do not totally comprehend the significance of or burden in collecting

Guano Notes. The parties should be prepared to drill into this issue—albeit in layman’s

terms—during the September 27 hearing. I will hold my determination on Defendants’

Seventh Discovery Motion in abeyance until then.

         IT IS SO ORDERED.

                                             Sincerely,

                                             /s/ Kathaleen St. Jude McCormick

                                             Kathaleen St. Jude McCormick
                                             Chancellor

cc:      All counsel of record (by File & ServeXpress)




12
     Opposition at 8; Opposition, Ex. 4 at 378:13–379:6.
13
     Opposition, Ex. 1 at 3.